In an action to foreclose a mortgage, the defendant Janet R. DeRham, also known as Janet DeRham, appeals, as limited by her brief, from so much of *516an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated August 24, 2001, as denied that branch of her motion which was to vacate a judgment of foreclosure of the same court (Murphy, J.), entered March 8, 1999, on her default.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly held that the appellant did not establish the existence of a meritorious defense to this foreclosure action, and thus is not entitled to vacatur of the judgment of foreclosure and sale (see Taieb v Hilton Hotels Corp., 60 NY2d 725; NYCTL 1996-1 Trust v 251-18 GCP Corp., 293 AD2d 456).
The appellant’s remaining contentions are without merit. Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.